Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACTS: Investor Relations: Industry and Press Relations: Jeffrey Goldberger / Yemi Rose Constantine Theodoropulos KCSA Strategic Communications Base Pair Communications 212-896-1249 / 212-896-1233 617-292-7319 jgoldberger@kcsa.com / yrose@kcsa.com Constantine@basepaircomm.com Rexahn Pharmaceuticals Announces $10 Million Public Equity Offering Rockville, Md., May 20, 2009 - Rexahn Pharmaceuticals, Inc. (NYSE Amex: RNN) announced today that it has agreed to sell up to $10 million in common stock and warrants in a registered offering. The investors will purchase for $3 million cash, 2,857,143 Shares of common stock at $ $1.05 per share. Investors will also receive the right to purchase up to an additional $7 million of Common Stock on the following terms and conditions: (i) $2.33 million for a per share purchase price equal to $1.05 for a period of 60 days from the closing date, (ii) $2.33 million for a per share purchase price equal to $1.25 for a period of 3 years from the closing date, and (iii) $2.33 million for a per share purchase price equal to $1.50 for a period of 5 years from the closing date. The closing of the offering is expected to take place subject to the satisfaction of customary closing conditions, including the approval of an application for the listing of additional shares by the NYSE Amex exchange. Rexahn Pharmaceuticals, Inc. plans to use the net proceeds from the offering for research and development and general corporate purposes. Rodman & Renshaw, LLC, a subsidiary of Rodman & Renshaw Capital Group, Inc. (NasdaqGM: RODM), acted as the exclusive placement agent for this transaction. A shelf registration statement relating to the Common Stock and warrants to be issued in the offering, and to the common stock underlying the warrants, has been filed with the Securities and Exchange Commission. Copies of the prospectus supplement and accompanying base prospectus may be obtained directly from Rexahn Pharmaceuticals, Inc., 9620 Medical Center Drive, Rockville, MD 20850. This announcement is neither an offer to sell nor a solicitation of an offer to buy any of our common stock or associated warrants. No offer, solicitation or sale will be made in any jurisdiction in which such offer, solicitation or sale is unlawful. About Rexahn Pharmaceuticals, Inc.
